 



Exhibit 10.1

EXECUTION VERSION

WAIVER AND CONSENT AGREEMENT

     This Waiver and Consent Agreement (the “Agreement”) is entered into on this
17th day of May, 2005, by and among Donald J. Stebbins (“EMPLOYEE”), Lear
Corporation (“LEAR”), and Visteon Corporation (“VISTEON”) (sometimes
collectively referred to as the “Parties”).

     WHEREAS, EMPLOYEE executed an Employment Agreement with LEAR dated
March 15, 2005 (the “Employment Agreement”);

     WHEREAS, EMPLOYEE desires to resign from his employment with LEAR and
accept a position as an executive officer of VISTEON;

     WHEREAS, EMPLOYEE and VISTEON have requested that LEAR consent to
EMPLOYEE’s employment by VISTEON;

     WHEREAS, LEAR is willing to grant such consent on the terms and conditions
set forth in this Agreement;

     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements set forth herein, the Parties agree as follows:

     1. Subject to the restrictions and limitations set forth in Sections 2 and
3 of this Agreement, LEAR consents to EMPLOYEE’s employment by VISTEON and to
EMPLOYEE’s solicitation of LEAR’s customers.

     2. EMPLOYEE, in consideration of LEAR’s consent to his employment by
VISTEON:



  (a)   agrees and recognizes that, notwithstanding the limited consent provided
in Section 1 above, LEAR has not released EMPLOYEE from EMPLOYEE’s remaining
obligations under the Employment Agreement, including but not limited to those
obligations set forth in Section 10(a) (Noncompetition), Section 10(b) with
respect to EMPLOYEE’s engaging in any Competitive Activity (as defined in the
Employment Agreement) other than on behalf of VISTEON, Section 10(c) (provided
that while employed by VISTEON and its affiliates, EMPLOYEE’s limitation on
soliciting customers shall be governed by Section 2(b) below), Section 10(d),
Section 11 (Confidentiality and Cooperation), and Section 12 (Arbitration).
EMPLOYEE reaffirms his continuing obligations under these Sections of the
Employment Agreement for the respective periods specified therein;     (b)  
agrees that he shall not, for a period of two years following the date hereof,
on behalf of VISTEON or any other person or entity, (i) directly or indirectly
utilize or convey any non-public information obtained by EMPLOYEE while employed
by LEAR in any attempt to divert from LEAR any business whatsoever or interfere
in any existing business

 



--------------------------------------------------------------------------------



 



      relationship that exists on the date hereof between LEAR and any other
person or entity, including, without limitation, any attempt to re-source any
automotive program that has been awarded to LEAR or its affiliates or
(ii) participate directly or indirectly in seeking the award of any business
being pursued by LEAR or its affiliates prior to the date hereof but which has
not been awarded as of the date hereof if EMPLOYEE had any direct or indirect
involvement in such business while he was employed by LEAR;       (c)   agrees
not to engage in any form of conduct or to make any statements or
representations that disparage or otherwise impair the reputation, goodwill or
commercial interests of LEAR, its products, services or personnel (and LEAR
agrees not to engage in any form of conduct or to make any statements or
representations that disparage or otherwise impair the reputation of EMPLOYEE);
      (d)   agrees that he will promptly return all property of LEAR and its
affililiates, regardless of the type or medium (i.e., computer disk, CD-ROM)
upon which it is maintained, including, but not limited to, business plans and
strategies, financial data or reports, memoranda, correspondence, software,
compensation and commission plans, and any other documents pertaining to the
business of LEAR, or its affiliates, customers or vendors, as well as any
vehicles, credit cards, keys, identification cards, and any other personal
property, documents, writings and materials that EMPLOYEE came to possess or
otherwise acquired as a result of and/or in connection with EMPLOYEE’s
association with LEAR and that no copies or duplicates of any documents have
been retained; and       (e)   agrees that he will not challenge the
enforceability of the restrictions on his activities contained in this Agreement
or in the Employment Agreement.  

     3. VISTEON, in consideration of the promises and obligations set forth in
this Agreement:



  (a)   agrees that for a period of two years following the date hereof, it
shall waive any restriction that it may impose on EMPLOYEE’s future employment
by LEAR if EMPLOYEE desires to be re-employed by LEAR;     (b)   agrees that it
shall not for the period of eighteen (18) months following the date hereof,
solicit, hire, or employ any of LEAR’s executive officers, division presidents,
vice presidents, or any of the other participants in LEAR’s Management Stock
Purchase Plan, which individuals will be identified to VISTEON upon written
request to LEAR’s Senior Vice

2



--------------------------------------------------------------------------------



 



      President of Human Resources; provided, however, that the restrictions in
this Section 3(b) shall not apply to any LEAR employee whose employment has been
terminated by LEAR prior to the solicitation of such employee by VISTEON;    
(c)   agrees that it will not challenge the enforceability of the restrictions
on its or EMPLOYEE’s activities contained in this Agreement or in the Employment
Agreement; and     (d)   agrees to pay to LEAR, no later than May 20, 2005, by
wire transfer of immediately available funds, an agreed upon amount, which
amount LEAR will contribute to the Lear Corporation Charitable Foundation.

     4. The Parties agree that the arbitration and dispute resolution procedures
set forth in the Employment Agreement shall apply to any disputes under this
Agreement. VISTEON and EMPLOYEE further acknowledge and agree that damages in
the event of a breach or threatened breach of the covenants in Sections 2 and 3
of this Agreement will be difficult to determine and will not afford a full and
adequate remedy, and therefore agree that LEAR, in addition to seeking actual
damages or liquidated damages, as described below, may seek specific enforcement
of the covenants in any court of competent jurisdiction, including, without
limitation, by the issuance of a temporary or permanent injunction, without the
necessity of a bond, or other equitable relief, and that all such remedies shall
be cumulative. VISTEON agrees that the provisions of Section 3 are reasonable.
However, should any court or arbitrator determine that any provision of
Section 3 is unreasonable, either in period of time, or otherwise, VISTEON
agrees that Section 3 should be interpreted and enforced to the maximum extent
which such court or arbitrator deems reasonable. VISTEON further agrees that
damages for a breach of Section 3(b) can be difficult to calculate and
therefore, without limiting LEAR’s rights to equitable remedies pursuant to this
Section 4, agrees to pay to LEAR an amount equal to one year of base salary for
any such individual that is the subject of a violation as liquidated damages for
each such breach.

     5. EMPLOYEE acknowledges that he is terminating his employment voluntarily
and that his termination of employment with LEAR is not for “Good Reason” (as
such term is defined in the Employment Agreement).

     6. The Parties agree that this Agreement shall be governed by and construed
in accordance with the laws of the State of Michigan.

     7. This Agreement shall not be amended or modified in any respect
whatsoever, except by a writing duly executed by each party to this Agreement,
and it is further agreed that no party to this Agreement will make a claim at
any time that this Agreement has been orally amended or modified.

     8. This Agreement shall be binding upon the Parties and their respective
personal representatives, heirs, successors and assigns; provided, however, that
the Parties acknowledge and agree that this Agreement may not be assigned, in
whole or in part, by operation of law or otherwise, by EMPLOYEE or VISTEON
without the consent of LEAR, other than (in the case

3



--------------------------------------------------------------------------------



 



of VISTEON) to a successor to all or substantially all of the assets of VISTEON
where such successor did not previously engage in competition with any product
or service of LEAR (including, without limitation, supplying to an original
equipment automotive vehicle manufacturer), except with respect to the
activities of VISTEON itself. This Agreement shall inure to the benefit of LEAR
and any successor to LEAR by merger or consolidation, or any assignee of the
assets of LEAR.

     9. This Agreement may be executed in counterparts, each of which, when so
executed, shall be deemed an original, and all such counterparts shall
constitute one and the same instrument. Further, the Parties stipulate that a
signature to this Agreement produced by facsimile transmission is valid and is
as effective as an original signature.

     10. Any notice or other communication required or permitted hereunder must
be in writing and must be delivered personally, or sent by certified, registered
or express mail, postage prepaid. Any such notice will be deemed given when so
delivered personally or, if mailed, three days after the date of deposit in the
United States mail, in the case of LEAR to 21557 Telegraph Road, P.O. Box 5008,
Southfield, Michigan 48086-5008, Attention: General Counsel, in the case of
VISTEON to One Village Center Drive, Van Buren Township, Michigan 48111,
Attention: General Counsel’s Office, and in the case of EMPLOYEE, to the address
of EMPLOYEE provided to the other Parties on the date hereof or, in each case,
to such other address as may be designated in a notice given in accordance with
this Section.

     11. The Parties represent and warrant that no promise or inducement has
been offered or made except as set forth herein and that they are entering into
and executing this Agreement without reliance on any statement or representation
by any Party or any person(s) acting on their behalf not set forth within this
Agreement.

     12. The Parties represent and warrant that they have not sold, assigned,
transferred, conveyed or otherwise disposed of to any third party, by operation
of law or otherwise, any action, cause of action, debt, obligation, contract,
agreement, covenant, guarantee, judgment, damage, claim, counterclaim,
liability, or demand of any nature whatsoever relating to any matter covered by
this Agreement.

     13. Each of the Parties has been given an opportunity to participate in the
drafting and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against any party.

     14. The Parties understand and agree that this Agreement does not and shall
not constitute an admission by any person of any fact or conclusion of law.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed and agreed to this Agreement.

     
EMPLOYEE
  LEAR CORPORATION
 
   
 
   
/s/ Donald J. Stebbins
  By: /s/ Daniel A. Ninivaggi
 
   
Donald J. Stebbins
  Name: Daniel A. Ninivaggi

  Title: Senior VP & General Counsel

   

VISTEON CORPORATION

By:      /s/ Robert H. Marcin
Name: R. H. Marcin
Title: Senior Vice President, Corporate Relations

5